Case 2:20-cr-00845 Document 5 Filed on 05/29/20 in TXSD Page 1 of 1

 

 

 

 

=A0 435 Administrative Office of the United States Courts FOR COURT USE ONLY
(Rev. 03/08)
. TRANSCRIPT ORDER Se
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
YIFE] ZHENG (361) 888-3111 5/29/2020
4. MAILING ADDRESS 5. CITY 6. STATE 7. ZIP CODE
800 N. SHORELINE BLVD., SUITE 500 CORPUS CHRISTI TX 78401

 

 

8. CASE NUMBER
2:20MJ1164

 

9. JUDGE

DATES OF PROCEEDINGS

 

Judge David S Morales

10. FROM _ 5/27/2020

| 11. TO 5/27/2020

 

12. CASE NAME
John Charlie Kofron

LOCATION OF PROCEEDINGS

 

 

13, CITY Corpus Christi

[14.STATE Texas

 

15. ORDER FOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[_] APPEAL CRIMINAL [_] CRIMINAL JUSTICE ACT [_] BANKRUPTCY
[_] NON-APPEAL [_] civit [_] IN FORMA PAUPERIS [_] OTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
[ OPENING STATEMENT (Plaintiff)
|] OPENING STATEMENT (Defendant)
. | CLOSING ARGUMENT (Plaintiff) [| PRE-TRIAL PROCEEDING (Spey)
|_| CLOSING ARGUMENT (Defendant)
TY] OPINION OF COURT
[| JURY INSTRUCTIONS OTHER (Specify)
[_] SENTENCING Initial Appearance 5/27/20
[] BAIL HEARING 1:36pm to 1:49pm
17. ORDER
ORIGINAL ,
CATEGORY | (includes Certified Copyto | FIRST COPY a NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court) .
NO. OF COPIES
ORDINARY [_] 1 1 5.00 54.75
NO. OF COPIES
14-Day CJ LJ
NO. OF COPIES
EXPEDITED C] [_]
NO. OF COPIES
DAILY CJ LJ
NO. OF COPIES
HOURLY LJ L]
REALTIME L] LJ
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional). 54.75
18. SONARSE PROCESSED BY
19. DATE \ PHONE NUMBER
5/29/2020
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
Exceptional Reporting Services PO Box 18668 Completed transcript to be emailed to:
Corpus Christi, Texas 78401 361-949-2988 Yifei.Zheng@usdoj.gov
Loretta. Ybarbo@usdoj.gov
DATE BY
ORDER RECEIVED
t
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 94.75
TRANSCRIPT RECEIVED LESS DEPOSIT 94.75
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 94.75

 

 

DISTRIBUTION: COURT COPY

TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
